                                          Case 4:19-cv-06110-HSG Document 22 Filed 02/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                    Case No. 19-cv-06110-HSG
                                   8                    Petitioner,                          ORDER AMENDING ORDER TO
                                                                                             SHOW CAUSE; SETTING NEW
                                   9              v.                                         BRIEFING SCHEDULE
                                  10     DAVID J. HOLBROOK,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Chuckawalla Valley State Prison, filed this pro se action seeking a

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction from Santa Clara

                                  15   County Superior Court. On November 26, 2019, the Court screened the petition and found that it

                                  16   stated the following cognizable claims for federal habeas relief: (1) judicial bias, (2) denial of due

                                  17   process and a fair trial because Petitioner was unable to assist with his defense due to severe sleep

                                  18   deprivation caused by the jail’s schedule for sleeping and transport to court; (3) denial of his right
                                  19   to present a complete defense because of evidentiary rulings; (4) cumulative error; (5) ineffective

                                  20   assistance of counsel at sentencing; (6) ineffective assistance of counsel for failing to raise or

                                  21   explore the above grounds as bases for challenging his conviction; and (7) ineffective assistance of

                                  22   counsel for failure to inform the trial court of the unconstitutional conditions in Santa Clara

                                  23   County Jail and for failure to object to the trial judge’s clear bias. Dkt. No. 6. The Court ordered

                                  24   Respondent to answer the petition. Dkt. No. 6. On March 13, 2020, Respondent filed an answer.

                                  25   Dkt. No. 10. On January 7, 2021, after receiving multiple extensions of time, Petitioner filed his

                                  26   traverse. Dkt. No. 21. In his traverse, Petitioner states that he also sought federal habeas relief on
                                  27   the two grounds raised in his direct appeal: that the jury was not impartial, and that his sentence

                                  28   constituted cruel and unusual punishment. Dkt. No. 21 at 2, 8. The Court has reviewed the
                                          Case 4:19-cv-06110-HSG Document 22 Filed 02/17/21 Page 2 of 3




                                   1   petition, and finds that Petitioner’s incorporation of his appellate brief in his petition (Dkt. No. 1 at

                                   2   38-65) is sufficient to raise these grounds in this action. However, because the Court’s order to

                                   3   show cause failed to identify these arguments as grounds for habeas relief, Respondent has not had

                                   4   a chance to respond to these arguments. Accordingly, the Court issues the following amended

                                   5   order to show cause, and sets a new briefing schedule.

                                   6                                AMENDED ORDER TO SHOW CAUSE

                                   7           The Court has reviewed the petition and finds that Petitioner alleges the following grounds

                                   8   for federal habeas relief: (1) judicial bias, (2) denial of due process and a fair trial because

                                   9   Petitioner was unable to assist with his defense due to severe sleep deprivation caused by the jail’s

                                  10   schedule for sleeping and transport to court; (3) denial of his right to present a complete defense

                                  11   because of evidentiary rulings; (4) cumulative error; (5) ineffective assistance of counsel at

                                  12   sentencing; (6) ineffective assistance of counsel for failing to raise or explore the above grounds as
Northern District of California
 United States District Court




                                  13   bases for challenging his conviction; (7) ineffective assistance of counsel for failure to inform the

                                  14   trial court of the unconstitutional conditions in Santa Clara County Jail and for failure to object to

                                  15   the trial judge’s clear bias; (8) biased jury; and (9) the sentence constituted cruel and unusual

                                  16   punishment in violation of the Eighth Amendment. Liberally construed, the claims appear

                                  17   cognizable under § 2254 and merit an answer from respondent. See Zichko v. Idaho, 247 F.3d

                                  18   1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs of habeas

                                  19   corpus liberally).

                                  20           Within sixty (60) days of the date of this order, Respondent shall file with the Court and

                                  21   serve on Petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing Section

                                  22   2254 Cases, showing cause why a writ of habeas corpus should not be granted based on the claims

                                  23   found cognizable herein. Respondent need not file with the Court or serve on Petitioner another

                                  24   copy of all transcribed and relevant portions of the state trial record. If Petitioner wishes to

                                  25   respond to the answer, he shall do so by filing a traverse with the Court and serving it on

                                  26   Respondent within thirty-five (35) days of the date the answer is filed. Because the amended

                                  27   order to show cause identifies additional claims, the answer and traverse currently filed in the

                                  28   record have no legal significance and will not be considered by the Court in deciding this petition
                                                                                           2
                                          Case 4:19-cv-06110-HSG Document 22 Filed 02/17/21 Page 3 of 3




                                   1   except in the following ways. However, the Court will consider the state trial record already filed,

                                   2   see Dkt. No. 10-1 to 10-9, and, if Petitioner so wishes, he may forgo filing a new traverse and

                                   3   request that the Court simply consider the traverse filed on January 7, 2021 in lieu of a new

                                   4   traverse.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 2/17/2021

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
